IN THE SUPREME COURT OF IOWA
                                No. 11–0156

                             Filed June 22, 2012


STATE OF IOWA,

      Appellee,

vs.

DONTAY DAKWON SANFORD,

      Appellant.



      Appeal from the Iowa District Court for Black Hawk County,

Bradley J. Harris (motion to dismiss) and Stephen C. Clarke (trial),

Judges.



      Defendant    appeals    his   conviction   for   first-degree   burglary.

Defendant claims there was insufficient evidence that the victim’s

automobile was an “occupied structure” under Iowa Code section 702.12

(2009). AFFIRMED.



      Mark C. Smith, State Appellate Defender, and David A. Adams,

Assistant Appellate Defender, for appellant, and Dontay Sanford, Fort

Dodge, pro se.



      Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant

Attorney General, Thomas J. Ferguson, County Attorney, and Brian J.

Williams, Assistant County Attorney, for appellee.
                                       2

ZAGER, Justice.

      This case requires us to determine whether the State produced

sufficient evidence to establish that the victim’s automobile constituted

an occupied structure as that term is defined in Iowa Code section

702.12 (2009). We conclude that the State produced sufficient evidence

to support a finding that the victim’s car was an occupied structure. We

therefore affirm the district court.

      I. Background Facts and Proceedings.

      At approximately 2:00 a.m. on December 11, 2008, Jasmine Mills,

Daniel Harrington, and Marqualis Montgomery pulled into a Kum & Go

convenience store in Waterloo and parked in front of the building. Mills

and Montgomery exited Mills’ Dodge Stratus and entered the store while

Harrington remained in the front passenger seat.     Almost immediately

thereafter, Dontay Dakwon Sanford arrived at the same Kum & Go.

Sanford was driving a white Jeep, and Shean Holmes, Javon Collins,

Mandy Loge, and Cecillie Miles were passengers in the vehicle. Sanford

parked at the gas pumps. A third car pulled up at the gas pumps next to

the Jeep and directly behind Mills’ vehicle. Anthony Jackson exited the

third vehicle, and Sanford and Holmes exited the Jeep, and the three of

them walked past Mills’ Stratus and towards the store entrance.

      As Sanford and Holmes walked past Mills’ vehicle, they began to

exchange words with Harrington, who then got out of Mills’ Stratus.

Mills then exited the store and walked to her vehicle, opened the driver’s

side door, and popped the trunk. Harrington then went to the trunk of

Mills’ Stratus in an attempt to make the others believe he was retrieving

a weapon in order to “scare them off.” As Mills opened the trunk, Collins

exited the Jeep and began to approach the Stratus.
                                     3

      While Collins, Holmes, and Sanford continued to exchange words

with Harrington, Mills reentered the Kum & Go and shouted for her

cousin, Montgomery. She then left the store, went back to her vehicle,

and shut the trunk. Harrington then retreated to the passenger’s side

door while Mills walked to the driver’s side door. As they opened their

respective car doors, Harrington continued to exchange words with

Collins, Holmes and Sanford.     Collins and the others surrounded the

vehicle with Collins moving from the driver’s side of Mills’ vehicle to the

passenger’s side.    Harrington and Mills both shut their doors, and

Harrington locked his door. Collins pulled at the passenger’s side door

handle but was unable to open Harrington’s door. Holmes and Sanford

were able to open the driver’s side door and, while Sanford held the door,

Holmes reached into the car in an effort to remove the keys from the

ignition or possibly to release the lock on the passenger door.      As he

moved deeper into the car, Holmes struck Mills in the face.           While

Sanford continued to hold the door open, Holmes took a step back from

the car and pointed toward the passenger side. Collins again pulled on

Harrington’s door handle, and the passenger’s side door opened.

      Once both doors were opened, Mills’ Stratus lurched forward.

Sanford released the door and took a step back from Mills’ car.        Mills

then sped backwards and ran into the car that was parked immediately

behind her at the gas pumps and pushed it several feet.        Collins and

Holmes were caught between the car and their respective doors as the

car backed up. During this time, Holmes was reaching inside the car

trying to get the keys out of the ignition. Holmes struck Mills in the face

as the car was backing up. Despite some vision problems from the blow

to the face, Mills was able to put her vehicle in drive and exit the parking

lot. After a few moments, Holmes, Sanford, Collins, and Jackson got into
                                            4

the Jeep and the third car that Mills struck when she backed up. The

two vehicles then exited the parking lot heading the same direction as

Mills and Harrington.

       Mills and Harrington drove to the parking lot of Mills’ apartment

where Harrington called his mother. Mills fell unconscious while waiting

for Harrington’s mother to arrive. Mills was taken to the hospital where

she was diagnosed with a subdural hematoma caused by a blow to the

head she received from Holmes. She ultimately died from her injuries.

       Sanford was charged by trial information with second-degree

burglary in violation of section 713.5 on March 30, 2009.                       He was

arraigned on April 9 and pled not guilty. He later waived his right to a

speedy trial, and his case was joined for trial with Collins. On October

15, 2010, the State filed a motion to amend the trial information to

charge Sanford as either the principal or an aider and abettor to first-

degree burglary. 1 That same day, Sanford moved to dismiss the charge

claiming that Mills’ vehicle was not an occupied structure for purposes of

the burglary statute, and therefore, the case should be dismissed as a

matter of law. The motion was denied on October 25.

       Sanford’s trial commenced on October 26.                 The State rested its
case on October 29, and Sanford moved for a judgment of acquittal,

again arguing that there was insufficient evidence for the jury to convict

Sanford of burglary because the State had not produced sufficient

evidence that Mills’ vehicle was an occupied structure. The motion was




       1First-degree  burglary is defined in section 713.3 and is a class “B” felony. Iowa
Code § 713.3. While the amended trial information charges the defendant with first-
degree burglary and a class “B” felony, it charges the defendant with violating section
713.5, which defines second-degree burglary, a class “C” felony. Id. § 713.5. Sanford
did not raise this issue at trial and has not raised it on appeal.
                                           5

denied.     The jury found Sanford guilty of first-degree burglary on

November 2.

       Sanford filed a motion for a new trial on November 5, arguing,

among other things, that the State engaged in prosecutorial misconduct

by referring to the act as “premeditated” during closing arguments. Also,

Sanford’s counsel claimed that he spoke with jurors after the trial and

the jurors indicated they believed Sanford and the others planned to go

to the Kum & Go at the same time as Mills and their arrival was not a

coincidence. Counsel claims this shows the jury was influenced by the

improper argument of the State and that Sanford’s trial was unfair.

According to Sanford’s counsel, the jurors believed that Sanford knew

Holmes’ plan to strike Mills based on Sanford’s “apparent lack of candor”

in his interview with the police.           Since there was no evidence that

Sanford knew of Holmes’ plan to strike Mills, counsel asserted the verdict

was contrary to the weight of evidence. 2 The motion was overruled on

January 24, 2011, and Sanford was sentenced to an indeterminate term

in prison not to exceed twenty-five years. Sanford appealed on January

25. We retained jurisdiction.

       II. Standard of Review.
       Sanford claims there is insufficient evidence to establish that Mills’

automobile was an occupied structure.              Sufficiency of evidence claims

are reviewed for a correction of errors at law. State v. Keopasaeuth, 645
N.W.2d 637, 639–40 (Iowa 2002).                 In reviewing challenges to the

sufficiency of evidence supporting a guilty verdict, courts consider all of

the record evidence viewed “in the light most favorable to the State,

       2Many of the errors alleged in Sanford’s pro se brief are the same errors alleged

in the November 5 motion for a new trial. Neither Sanford nor appellate counsel have
argued or briefed that the verdict was contrary to the weight of the evidence on appeal.
Therefore we do not consider it.
                                      6

including all reasonable inferences that may be fairly drawn from the

evidence.” Id. at 640; see also State v. Williams, 695 N.W.2d 23, 27–28

(Iowa 2005). “[W]e will uphold a verdict if substantial record evidence

supports it.” State v. Nitcher, 720 N.W.2d 547, 556 (Iowa 2006) (citation

and internal quotation marks omitted). We will consider all the evidence

presented, not just the inculpatory evidence. Keopasaeuth, 645 N.W.2d

at 640. Evidence is considered substantial if, when viewed in the light

most favorable to the State, it can convince a rational jury that the

defendant is guilty beyond a reasonable doubt. Williams, 695 N.W.2d at

27–28. “Inherent in our standard of review of jury verdicts in criminal

cases is the recognition that the jury [is] free to reject certain evidence,

and credit other evidence.”    Nitcher, 720 N.W.2d at 556 (citation and

internal quotations marks omitted).

      III. Discussion.

      Through appellate counsel, Sanford claims there was insufficient

evidence that Mills’ vehicle was an occupied structure for purposes of the

burglary statute. Through a pro se brief, Sanford has made several other

claims relating to the district court’s decision to grant the State’s motion

to amend the trial information, admit a video of the defendant’s interview

with police, deny a motion for a mistrial, and deny defendant’s motion for

a new trial. We will first address Sanford’s claim that the State did not

produce sufficient evidence to prove that Mills’ vehicle was an occupied

structure under Iowa Code section 702.12, which is one of the elements

of a burglary conviction. See Iowa Code § 713.1.

      A. Was There Sufficient Evidence that Mills’ Vehicle Was an

Occupied Structure?        Though Iowa has historically followed the

common law approach to burglary, the legislature rewrote the burglary
                                     7

statute in 1978. State v. Pace, 602 N.W.2d 764, 769 (Iowa 1999). The

Iowa Code now defines burglary as follows:

             Any person, having the intent to commit a felony,
      assault or theft therein, who, having no right, license or
      privilege to do so, enters an occupied structure, such
      occupied structure not being open to the public, or who
      remains therein after it is closed to the public or after the
      person’s right, license or privilege to be there has expired, or
      any person having such intent who breaks an occupied
      structure, commits burglary.

Iowa Code § 713.1 (emphasis added).         A person commits first-degree

burglary, a class “B” felony, “if, while perpetrating a burglary in or upon

an occupied structure in which one or more persons are present,” the

person intentionally or recklessly inflicts bodily injury on any person.

Iowa Code § 713.3(1)–(2).

      At common law, and under Iowa’s pre-1978 statute, “only a

‘dwelling house’ could be the subject of the offense [of burglary].” Pace,

602 N.W.2d at 769.     However, under the current Code, any occupied

structure may be burglarized. Iowa Code § 713.1.

             An “occupied structure” is any building, structure,
      appurtenances to buildings and structures, land, water or
      air vehicle, or similar place adapted for overnight
      accommodation of persons, or occupied by persons for the
      purpose of carrying on business or other activity therein, or for
      the storage or safekeeping of anything of value. Such a
      structure is an “occupied structure” whether or not a person
      is actually present.

Id. § 702.12 (second and third emphasis added). This definition has two

prongs: “The first describes the type of place that can be the subject of

burglary, and the second considers its purpose or use.”           Pace, 602

N.W.2d at 769. “[A]ny building, structure, appurtenances to buildings

and structures, land, water or air vehicle, or similar place” satisfies the

first prong of section 702.12. Iowa Code § 702.12. Mills’ Dodge Stratus

is clearly a land vehicle. This means that the pivotal issue in this case is
                                     8

whether the second prong of the definition found in section 702.12 has

been satisfied. See Pace, 602 N.W.2d at 770.

      The second prong of section 702.12 requires us to consider the

purpose or use of the place in question. See id. at 769. Under section

702.12, purposes or uses that make a particular place an occupied

structure are whether the place has been “adapted for overnight

accommodation of persons, or occupied by persons for the purpose of

carrying on business or other activity therein, or for the storage or

safekeeping of anything of value.” Iowa Code § 702.12; see also Pace,

602 N.W.2d at 770. Sanford correctly points out that there is no claim or

evidence that Mills’ car was adapted for overnight accommodation of

persons or that it was occupied for the purpose of carrying on business.

The only remaining inquiries, then, are whether the car was occupied for

the purpose of carrying on an activity or for the storage or safekeeping of

anything of value.   If the State has produced sufficient evidence that

Mills’ car was used in a way that satisfies either element of this second

prong, then the State has produced sufficient evidence that Mills’ car was

an occupied structure when Sanford, Holmes and Collins entered it. We

will begin by determining whether Mills’ car was “occupied by persons for

the purpose of carrying on . . . other activity therein.”      Iowa Code

§ 702.12. If we conclude that it was, then Mills’ car was an occupied

structure and we need not address the question of whether the State

produced sufficient evidence that the car was “for the storage or

safekeeping of valuables.” See id.

      We begin by noting that

      [b]urglary was never intended to cover all structures, but
      only those occupied by reason of some activity occurring in
      the structure.    Although our legislature expanded the
      definition of “occupied structure” beyond a common law
                                    9
      “dwelling house” concept, it specifically retained the
      requirement that the subject matter of burglary be occupied
      in conjunction with some activity which takes place in the
      structure.

Pace, 602 N.W.2d at 771. The occupancy requirement contained in the

second prong of section 702.12 “is consistent with the fundamental

common law concept of burglary as an offense against security of
occupancy.”      Id.   It also ensures that section 702.12 will not be

interpreted in a way that produces unreasonable results, such as

charging a person who enters the “sidewalk or step of a house, without a

right, license or privilege, with the intent to pick a flower from a pot

located on the sidewalk or step” with burglary. See id. at 772.

      Sanford was convicted of first-degree burglary.       The jury was

instructed that one of the elements of first-degree burglary was that

Mills’ car was an occupied structure. Since the jury convicted Sanford, it

must necessarily have found that Mills’ car was an occupied structure.

According to the instruction, Mills’ car could only qualify as an occupied

structure if, among other things, it was occupied by persons for the

purpose of carrying on activity.    Sanford claims there is insufficient

evidence to support such a finding. When reviewing that claim, we will

draw all reasonable inferences in the State’s favor.   Keopasaeuth, 645

N.W.2d at 640.

      Not all land vehicles will qualify for occupied-structure status

under the statute. To qualify as an occupied structure, Mills’ car must

have been “occupied for the purpose of carrying on . . . other activity

therein.”   Iowa Code § 702.12.    In order to give effect to the limiting

language found in section 702.12, we must not construe “other activity”

so broadly that it renders the second prong of the statute superfluous.

See Pace, 602 N.W.2d at 771 (“It is difficult to imagine an appurtenance
                                    10

to a structure that would not fall within the definition of an ‘occupied

structure’ if merely walking over or momentarily standing upon an

appurtenance was occupancy for the purpose of carrying on an

activity.”). In this case, Harrington was attempting to scare off a group of

people by pretending he had a weapon in the trunk of Mills’ car. Once

this ploy failed, Harrington sought shelter inside Mills’ car and locked the

door of the car so that Collins and the others could not enter the car and

assault him. Mills also entered the car and shut her door.

      Harrington’s intent was obvious. Both the surveillance video and

Harrington’s testimony show he was using Mills’ car to protect himself

from assault. It would not have been unreasonable for a jury to conclude

that seeking shelter from assailants and protecting oneself are activities

that could occur in cars. Cars have doors that lock. The lock on a car

door might serve to protect valuables when the car is empty, but that

same lock also helps insure the safety of the driver and passengers when

the car is occupied. This case demonstrates how a locked car door could

serve this very purpose. Initially, because Harrington locked his door,

Collins was unable to open the door and assault him.

      While “our interpretation of occupied structure has been in a stage

of gestation,” State v. Davis, 671 N.W.2d 28, 30 (Iowa 2003), we believe

that seeking refuge in a locked motor vehicle is the type of other activity

that would qualify a land vehicle as an occupied structure under section

702.12. Seeking refuge from assailants may not be the primary use of an

automobile. However, under section 702.12, the vehicle’s primary use is

not determinative. In State v. Buss, we noted that the statute does not

require us to examine the “primary use” of the vehicle. See Buss, 325
N.W.2d 384, 386 (Iowa 1982) (finding that section 702.12 does not

contain any “qualifying language”, and therefore, it was not necessary
                                    11

that the passenger compartment be primarily used for the storage or

safekeeping of valuables in order to be considered an occupied

structure).   Section 702.12 does not require the primary use of the

vehicle to be the carrying on of an activity, such as keeping safe from

assailants.   The plain language of the statute only requires that the

vehicle be occupied “for the purpose of carrying on . . . other activity

therein.” Iowa Code § 702.12.

      While this interpretation certainly complies with the plain language

of this broadly worded statute, it is also consistent with the traditional

purpose of burglary laws.     “[A]lthough the common-law conception of

burglary has been expanded, the essence of the offense remains the

same: an intrusion into the structure of another with the intent to

commit a crime therein.” 3 Charles E. Torcia, Wharton’s Criminal Law

§ 331, at 302 (15th ed. 1995); see also State v. Shannon, 554 P.2d 743,

744 (Mont. 1976) (“The primary gravamen of burglary at common law . . .

is ‘the threat to [a] person resulting from the wrongful intrusion.’ ”

(citations omitted)); 13 Am. Jur. 2d Burglary § 3, at 219 (2009) (“The

purpose of burglary statutes is to protect possessory rights with respect

to structures and conveyances, to define prohibited space and to protect

the integrity of the home.” (footnotes omitted)).

      Our interpretation also respects the legislature’s choice not to

include every land vehicle within the definition of an occupied structure.

Mills’ car had doors and locks that would give the occupants a sense of

security and repose while they occupied it that would not be possible in

other land vehicles. See Pace, 602 N.W.2d at 772. Moreover, these doors

and locks would objectively indicate to others that the occupants

intended the land vehicle to be a private area. This is evidenced by the

fact that it was only after Sanford and Holmes managed to unlock the
                                   12

door from the other side that Harrington faced a drastically increased

risk of being assaulted by Collins.   Burglary laws are not designed to

deter the crime the perpetrator intends to commit. Pace, 602 N.W.2d at

768. Instead,

      burglary laws are . . . designed primarily to protect against
      the creation of a situation dangerous to personal safety
      caused by unauthorized entry.

            The deterrence of the trespass and the crime intended
      to be committed within is of secondary importance, and the
      laws are primarily designed not to deter the trespass and the
      intended crime, which are prohibited by other laws, so much
      as to forestall the germination of a situation dangerous to
      personal safety.

13 Am. Jur. 2d Burglary § 3, at 219 (2009) (footnotes omitted); see also

Pace, 602 N.W.2d at 768.       Other courts have noted that burglary

recognizes the inherent danger of invading secured, private space:

             In the archetypal burglary an occupant of a dwelling is
      startled by an intruder who may inflict serious harm on the
      occupant in his attempt to commit the crime or to escape
      from the house. The frightened occupant, not knowing
      whether the intruder is bent on murder, theft, or rape, may
      in panic or anger react violently, causing the burglar to
      retaliate with deadly force.

State v. Lozier, 375 So. 2d 1333, 1337 (La. 1979) (citing People v. Lewis,

79 Cal. Rptr. 650, 655 (Ct. App. 1969)).

      We have held on a number of occasions that the passenger

compartment of a land vehicle is an occupied structure for purposes of

our burglary statute.    Davis, 671 N.W.2d at 29–30 (finding defense

counsel did not breach an essential duty by failing to argue that the

passenger compartment of a car was not an occupied structure); Buss,

325 N.W.2d at 385–86 (finding the passenger compartment of a pickup

truck is an occupied structure under Iowa’s burglary statute); see also

Weaver v. Iowa, 949 F.2d 1049, 1050 (8th Cir. 1991) (finding an
                                     13

automobile is an occupied structure under Iowa law). A number of other

courts have also found that entering the passenger compartment of a

vehicle is sufficient to sustain a burglary conviction.      See Jeffrey F.

Ghent, Annotation, Burglary, Breaking, or Entering of Motor Vehicle, 72
A.L.R. 4th 710, 730–34 (1989) (collecting cases). This case provides an

example of how entering a vehicle intending to commit an assault on one

of the occupants can lead to a dangerous situation that ultimately proved

fatal to one of the occupants of the vehicle.

         Holmes, Sanford and Collins exchanged words with Harrington,

who sought shelter in Mills’ car. With Sanford’s assistance, Holmes then

entered Mills’ car and attempted to unlock the doors or turn the car off.

Entering the car led to Mills receiving a fatal blow to the face and to her

evading the three assailants by first accelerating forward and then

backwards into another car before driving off. Thus, the entry into Mills’

car created a situation that was dangerous to the personal safety of not

only victims but to anyone who happened to be in the parking lot that

night.

         Our conclusion that a personal automobile can be an occupied

structure is bolstered by the legislature’s reaction to our interpretation of

section 702.12. “We assume the legislature ‘is familiar with the holdings

of this court relative to legislative enactments and that if we have

improperly decided what their intention was they will by additional

legislation state the real intention.’ ” Welch v. Iowa Dep’t of Transp., 801
N.W.2d 590, 600 (Iowa 2011) (quoting Mallory v. Paradise, 173 N.W.2d
264, 266 (Iowa 1969)).     When the legislature amends some parts of a

statute following a recent interpretation, but leaves others intact, this

“may indicate approval of interpretations pertaining to the unchanged

and unaffected parts of the law.” 2B Norman J. Singer & J.D. Shambie
                                       14

Singer, Statutes and Statutory Construction § 49:10, at 144 (7th ed.

2008).

      In 1981, we decided State v. Newman, 313 N.W.2d 484 (Iowa

1981).   In that case, we were asked to determine whether a coin

changing machine was an “enclosed area” as that term was used in

section 713.1. Newman, 313 N.W.2d at 486. Since enclosed area was

not defined in the statute, we relied on the common meaning of the

words used in the statute. Id. We held that the size of the enclosed area

was not a relevant consideration under the statute and affirmed the

conviction.     Id. at 487.   Four justices dissented, finding that breaking

into a change machine would not constitute burglary.             Id. at 487

(Uhlenhopp, J., dissenting).

      In 1984, the legislature responded to our holding in Newman by

amending the definitions of the terms occupied structure, burglary and

attempted burglary.      State v. Williams, 409 N.W.2d 187, 188–89 (Iowa

1987). The following sentence was added to section 702.12:

      However, for purposes of chapter 713, a box, chest, safe,
      changer, or other object or device which is adapted or used
      for the deposit or storage of anything of value but which is
      too small or not designed to allow a person to physically
      enter or occupy it is not an “occupied structure”.

1984 Iowa Acts ch. 1247, § 1 (codified at Iowa Code § 702.12). Sections

713.1 and 713.2, which define burglary and attempted burglary, were

also modified.      Id. §§ 2, 3.    The references to enclosed areas were

removed along with references to “other place[s] where anything of value

is kept.” Id.

      The passenger compartments of personal automobiles have been

considered occupied structures since we decided Buss in 1982.           325

N.W.2d at 386. After the 1984 amendments, we continued to hold that
                                       15

“[t]he definition of an occupied structure still includes a land vehicle.”

Williams, 409 N.W.2d at 189. The fact that the legislature reacted to one

of our cases by modifying the burglary laws to specifically exclude

change machines, but did not react to our decision in Buss by

specifically excluding personal automobiles, further convinces us that

the legislature intended to include personal automobiles in the definition

of occupied structure, so long as the automobile was used for one of the

purposes contained in section 702.12.

      Subsequent modifications to the burglary statutes bolster this

conclusion.   In 2001, the legislature modified the definition of third-

degree burglary to include the “burglary of an unoccupied motor vehicle

or motor truck.”      2001 Iowa Acts ch. 165, § 1 (codified at Iowa Code

§ 713.6A(2)) (emphasis added).          However, the legislature left the

definition of an occupied structure unchanged. By defining third-degree

burglary as the burglary of an unoccupied motor vehicle, the legislature

indicated its approval of including an occupied motor vehicle in the

definition of an occupied structure.

      In this case, the jury found Mills’ car was an occupied structure

under section 702.12.        Substantial evidence supports this finding.

Several   witnesses     described   Mills’   vehicle   being   surrounded   by

assailants.   These accounts are confirmed by the surveillance video,

which clearly shows the vehicle being swarmed by Sanford and others.

Harrington himself describes retreating into the safety of Mills’ vehicle in

an attempt to get away from his assailants because they were “trying to

jump me.”     The evidence clearly shows that Harrington was facing a

dangerous situation, and he retreated to Mills’ automobile in order to

keep himself safe and secure from these assailants. Upon entering Mills’

vehicle, Harrington immediately locked his door to keep the assailants
                                      16

out.   In order to attack Harrington, these assailants entered the area

where he had sought refuge and, in doing so, were able to unlock his

door, open it, and in the process, inflict a fatal injury to the other

occupant of the car. They also set in motion a very dangerous situation

when Mills backed her vehicle up at a high rate of speed in order to avoid

being further assaulted.     We conclude that, based on the facts of this

case, there was sufficient evidence that Mills’ car constituted an occupied

structure under section 702.12.

       B. Sanford’s Pro Se Claims on Appeal. Sanford has filed a pro

se brief in which he makes several additional claims. He first claims the

district court erred when it granted the State’s October 15 motion to

amend the trial information. However, Sanford did not resist the motion

at the time.      Sanford also claims the court erred when it admitted an

edited portion of his interview with the police, as opposed to the full,

unredacted version. Sanford did not object when the State offered the

video at trial.     “Issues on appeal not raised in the district court are

deemed waived.” State v. Meyers, 799 N.W.2d 132, 147 (Iowa 2011).

       Sanford claims that the district court erred in not granting a

mistrial when Marqualis Montgomery mentioned the fact that Mills died

from her injuries.     Prior to trial, Sanford filed a motion in limine that

sought to preclude any mention of Mills’ death.           The district court

granted the motion but held that the State could present evidence that

Mills was injured.       At trial, two different defense witnesses made

reference to the fact that Mills died from her injuries. Sanford moved for

a mistrial, and the district court denied the motion. The district court

also instructed the jury that it was not to consider the fact that the

victim died. Jurors are presumed to follow instructions. State v. Hanes,

790 N.W.2d 545, 552 (Iowa 2010).           The jury already heard that Mills
                                    17

suffered a head injury. Sanford has not explained how failing to grant a

mistrial once the jurors heard that Mills died from that injury was a

clearly unreasonable ruling. See State v. Newell, 710 N.W.2d 6, 32 (Iowa

2006). Accordingly, this claim also fails.

      Lastly, Sanford claims the district court should have granted a new

trial based on statements jurors made to Sanford’s trial counsel about

the impact the video had on jury deliberations. Jurors are not permitted

to testify regarding their deliberations under Iowa Rule of Evidence

5.606(b). Accordingly, Sanford has no competent evidence upon which

he can rely to support his claims regarding the jury’s deliberations.

      IV. Disposition.

      The State produced sufficient evidence that Mills’ vehicle, under

the facts of this case, was an occupied structure as that term is defined

in section 702.12.    We also reject each of Sanford’s pro se claims.

Accordingly, we affirm his conviction for first-degree burglary.

      AFFIRMED.